DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2020 has been entered.
Claim Objections
Claim objection withdrawn due to amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims that dependent on claim 1 are also rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7, 9, 21-24, 26-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divine et al. (US20150096266), herein Divine in view of Apsley et al. (US20150052024), herein Apsley. 
As for Claim 1, Divine teaches:
A method of packaging an item, the method comprising: receiving, at a computing device of an entity, a request to package an item in a package [[0077] and Fig. 5, 502, [0078] teaches computing device]; sending data about the item to a computing device of an aggregator, the aggregator being separate from the entity, receiving, from the computing device of the aggregator, instructions specifying how to package the item for shipping [sending data about the package to an aggregator [0080] and Fig. 5, 508. [0094] the user may have previously identified the item(s) from a remote terminal (e.g., a personal computer, mobile device, or the like)]. [0097] the items may be retrieved automatically by and/or under the control of one or more automated systems (e.g., robots, conveyors, machines, computer systems, etc.) and made available to the 3-D printing system. [0045 and 0096]], selecting based at least in part on the instructions, a three dimensional (3-D) printer, to use to print a package for the item [Fig. 5, 510]; and printing a package for the item using the selected 3-D printer [[0085] and Fig. 5, 522].

Further, at [0035], Divine discloses that the package may be printed as multiple parts, and a person of ordinary skill in the art might appreciate that duplicating the disclosed printer as stated above might expedite the manufacturing process, at least for this [0035] embodiment, by enabling multiple of said parts to be printed simultaneously by the separate printers.
Furthermore, a person of ordinary skill in the art might additionally/alternatively appreciate that duplicating the Divine 3-D printer as noted above would provide one or more backup printers in the event that some sort of malfunction takes place, thereby permitting continuity of the packaging process without intermittent down time for maintenance or replacement.
Even further, claim 1 only states "selecting…from among multiple available 3-D printers" without ever actually requiring those "multiple 3-D printers" to be provided as part of any system utilized by or for the claim 1 process. Those "multiple" 3-D printers therefore might, arguably, constitute all 3-D printers in existence, and selection therefrom is in fact exactly what Divine is doing by provision of a "3-D printer" suitable for the disclosed process.

One of ordinary skill in the art would have found it obvious to incorporate Apsley’s teaching into Divine. One would have been motivated to provide for delivery preferences received from the user [Apsley [0079].
As for Claim 2, Divine teaches:
The method of claim 1, wherein the selecting the 3-D printer is based on at least one of: queues of packages to be printed by the multiple available 3-D printers [0089]; a type of package that is specified to be printed for the item [0089]; or a size of the package for the item [0089].  It would have been obvious to one of ordinary skill in the art to select a single 3D printer out of multiple based on the queues of the package, type of package or size since a 3D printer can be programed and configured to meets these requests.
As for Claim 4, Divine teaches:
The method of claim 1, further comprising sending, to the aggregator, data about the package, wherein the data about the package comprises at least one of: an address of a recipient of the package [0095]; or a customer that ordered the item or shipping of the item [0095].  
As for Claim 5, Divine teaches:
The method of claim 1, further comprising sending, to the aggregator, data about the package, wherein the data about the package comprises at least one of: 3DPP LLC2 of 83DPP-0003USor a model of the package [0095].  
Claim 7, Divine teaches:
The method of claim 1, wherein printing the package comprises: printing packing material around the item [[0052] packing material 204A]; and printing an outer cover about an exterior of the packing material [[0052] outer cover 206A].  
As for Claim 9, Divine teaches:
The method of claim 7, wherein at least one of a size or material of the packing material is based at least in part on a weight of the item [0048].  
As for Claim 21, Divine teaches:
The method of claim 1, further comprising: receiving data regarding shipping the item; and receiving, from the computing device of the aggregator, data regarding, a vehicle to use to pick up the item [0045 and 0096].
As for Claim 22, Divine teaches:
The method of claim 21, wherein the instructions specifying how to package the item for shipping are based at least in part on a remaining cargo area and/or weight capacity of the vehicle to be used to pick up the item [[0091] discloses the packages will fit together with the other items to create a unit of packages that can easily be transported and/or stored together. And pallet” or “transport structure” and items added to the structure. If the packages are destined for the same city it may be placed on one pallet for transfer to the destination. Packages are grouped together taking into account the mode of transportation].   
As for Claim 23, Divine teaches:
The method of claim 22, wherein the instructions specifying how to package the item for shipping specify that, when packaged as specified, the item has a weight and/or 
As for Claim 24, Divine teaches:
The method of claim 21, wherein the instructions specifying how to package the item for shipping include instructions to print the package for the item using the 3-D printer from among the multiple available 3-D printers [0086 and Fig. 5, 524].  
As for Claim 26, Divine teaches:
The method of claim 21, wherein the instructions specifying how to package the item for shipping are based at least in part on a remaining weight or volume capacity of the vehicle to be used to pick up the item as packaged [[0048] “shipping mode”. It would be obvious to one of ordinary skill to consider shipping mode as a vehicle used to transport the package].
As for Claim 27, Divine teaches:
One or more computer readable media storing instructions that, when executed by one or more processors, configure a system to perform operations comprising [0021]: receiving, at a computing device of an entity, a request to package an item [[0077] and Fig. 5, 502. [0078] teaches computing device]; sending data about the item to a computing device of an aggregator, the aggregator being separate from the entity, receiving, from the computing device of the aggregator, instructions specifying how to package the item for shipping [sending data about the package to an aggregator [0080] 
Divine discloses the claimed invention except for selecting a single 3D printer among multiple available 3D printers. However, it has been well established that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04, VI, B).  Therefore, it would have been obvious to one of ordinary skill in the art to have modified Divine to have a plurality of 3D printers and using any one among those 3D printers to print the claimed package. 
Further, at [0035], Divine discloses that the package may be printed as multiple parts, and a person of ordinary skill in the art might appreciate that duplicating the disclosed printer as stated above might expedite the manufacturing process, at least for this [0035] embodiment, by enabling multiple of said parts to be printed simultaneously by the separate printers.
Furthermore, a person of ordinary skill in the art might additionally/alternatively appreciate that duplicating the Divine 3-D printer as noted above would provide one or more backup printers in the event that some sort of malfunction takes place, thereby 
Even further, claim 27 only states "selecting…from among multiple available 3-D printers" without ever actually requiring those "multiple 3-D printers" to be provided as part of any system utilized by or for the claim 27 process. Those "multiple" 3-D printers therefore might, arguably, constitute all 3-D printers in existence, and selection therefrom is in fact exactly what Divine is doing by provision of a "3-D printer" suitable for the disclosed process.
Divine is silent to instructions specifying a time at which the package is scheduled to be picked up for delivery. However, Apsley which is a service related to item delivery via 3d manufacturing [title] teaches time of delivery [0032].
One of ordinary skill in the art would have found it obvious to incorporate Apsley’s teaching into Divine. One would have been motivated to provide for delivery preferences received from the user [Apsley [0079].
As for Claim 28, Divine teaches:
The one or more computer-readable media of claim 27, wherein the selecting the 3-D printer is based on at least one of: queues of packages to be printed by the multiple available 3-D printers [0089]; a type of package that is specified to be printed for the item [0089]; or a size of the package for the item [0089].  
As for Claim 29, Divine teaches:
The one or more computer-readable media of claim 27, the operations further comprising: receiving data regarding shipping the item; and receiving data regarding, a vehicle to use to pick up the item [0045 and 0096].
Claim 30, Divine teaches:
A system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, configure the system to perform operations comprising [0021]: receiving, at a computing device of an entity, a request to package an item [[0077] and Fig. 5, 502. [0078] teaches computing device]; sending data about the item to a computing device of an aggregator, the aggregator being separate from the entity, receiving, from the computing device of the aggregator, instructions specifying how to package the item for shipping [sending data about the package to an aggregator [0080] and Fig. 5, 508. [0094] the user may have previously identified the item(s) from a remote terminal (e.g., a personal computer, mobile device, or the like). [0097] the items may be retrieved automatically by and/or under the control of one or more automated systems (e.g., robots, conveyors, machines, computer systems, etc.) and made available to the 3-D printing system. [0045 and 0096]], selecting based at least in part on the instructions from the aggregator a three dimensional (3-D) printer, to use to print a package for the item [Fig. 5, 510]; and printing a package for the item using the selected 3-D printer [[0085] and Fig. 5, 522].
Divine is silent to instructions specifying a time at which the package is scheduled to be picked up for delivery. However, Apsley which is a service related to item delivery via 3d manufacturing [title] teaches time of delivery [0032].
One of ordinary skill in the art would have found it obvious to incorporate Apsley’s teaching into Divine. One would have been motivated to provide for delivery preferences received from the user [Apsley [0079]].
As for Claim 31, Divine teaches: 

As for Claim 32, Divine teaches:
The method of claim 1, further comprising: sending, to the computing device of the aggregator, information about a location of the entity and a first destination for the item; and receiving, from the computing device of the aggregator, instructions to ship the item to a second destination different than the first destination [0045 and 0096].
As for Claim 33, Divine teaches:
The one or more computer-readable media of claim 27, wherein the instructions specifying how to package the item for shipping: are based at least in part on a remaining cargo area and/or weight capacity of a vehicle to be used to pick up the item, and specify that, when packaged as specified, the item has a weight and/or volume that is less than the remaining cargo area and/or weight capacity of the vehicle [[0091] discloses the packages will fit together with the other items to create a unit of packages that can easily be transported and/or stored together. And pallet” or “transport structure” and items added to the structure. If the packages are destined for the same city it may be placed on one pallet for transfer to the destination. Packages are grouped together taking into account the mode of transportation].   
As for Claim 34, Divine teaches:
The system of claim 30, wherein the instructions specifying how to package the item for shipping: are based at least in part on a remaining cargo area and/or weight capacity of a vehicle to be used to pick up the item, and specify that, when packaged as 
As for Claim 35, Divine teaches:
The method of claim 1, wherein: the aggregator is in communication with one or more other entities; and the instructions specifying how to package the item for shipping are further based at least in part on data received by the aggregator from the one or more other entities [Fig. 5].
Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. 
Applicant appears to argue that the prior art does not have a “single instance” to duplicate.  However, the primary reference has a single instance of a printer that is used to print a part.  That is what is duplicated.  While applicant asserts no single instance there is a positive teaching of a single instance of a printer used to print a part and a case of prima facie obviousness set forth above. Therefore the argument is not persuasive.  Applicant then argues that a salient feature is completely ignored. It is not ignored, but overcome by a case of prima facie obviousness. Therefore applicant’s argument is not persuasive.

Furthermore, a person of ordinary skill in the art might additionally/alternatively appreciate that duplicating the Divine 3-D printer as noted above would provide one or more backup printers in the event that some sort of malfunction takes place, thereby permitting continuity of the packaging process without intermittent down time for maintenance or replacement.
Even further, claims 1 and 27 only states "selecting…from among multiple available 3-D printers" without ever actually requiring those "multiple 3-D printers" to be provided as part of any system utilized by or for the claim 1 and 27 process. Those "multiple" 3-D printers therefore might, arguably, constitute all 3-D printers in existence, and selection therefrom is in fact exactly what Divine is doing by provision of a "3-D printer" suitable for the disclosed process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/A.A.T./Examiner, Art Unit 1742     


/GALEN H HAUTH/Primary Examiner, Art Unit 1742